Exhibit 10.1

FIRST LOAN MODIFICATION AGREEMENT




This First Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of September 30, 2014 (the “First Loan Modification Effective
Date”), by and among (i) SILICON VALLEY BANK, a California corporation, with its
principal place of business at 3003 Tasman Drive, Santa Clara, California 95054
and with a loan production office located at 230 West Monroe Street, Suite 720,
Chicago, Illinois 60606 (“Bank”), (ii) ARI NETWORK SERVICES, INC., a Wisconsin
corporation (“ARI”) and (iii) PROJECT VIKING II ACQUISITION, INC., a Wisconsin
corporation (“Viking”, and together with ARI, individually and collectively,
jointly and severally, the “Borrower”).    



1.

DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS.  Among other indebtedness
and obligations which may be owing by Borrower to Bank, Borrower is indebted to
Bank pursuant to a loan arrangement dated as of April 26, 2013, evidenced by,
among other documents, a certain Loan and Security Agreement dated as of April
26, 2013 (as amended, the “Loan Agreement”).  Capitalized terms used but not
otherwise defined herein shall have the same meaning as in the Loan Agreement.



2.

DESCRIPTION OF COLLATERAL.  Repayment of the Obligations is secured by (a) the
Collateral as described in the Loan Agreement and (b) the Intellectual Property
Collateral as described in that certain Intellectual Property Security Agreement
dated as of April 26, 2013, by and between Borrower and Bank (the “IP
Agreement”) (together with any other collateral security granted to Bank, the
“Security Documents”).  Hereinafter, the Security Documents, together with all
other documents evidencing or securing the Obligations shall be referred to as
the “Existing Loan Documents”.



3.

EXISTING TERM LOAN.  Borrower and Bank acknowledge and agree that the
outstanding principal balance of the existing Term Loan as of September 30, 2014
is $3,905,175.51.



4.

 DESCRIPTION OF CHANGE IN TERMS.

A.

Modification to Loan Agreement.



1

The Loan Agreement shall be amended by deleting the following text appearing as
Section 2.1.2 thereof:

“2.1.2 Term Loan.



(a)

Availability.  Bank shall make one (1) term loan (the “Term Loan”) available to
Borrower in an amount up to Four Million Five Hundred Thousand Dollars
($4,500,000) (the “Term Loan Amount”) on the Effective Date, subject to the
satisfaction of the terms and conditions of this Agreement.



(b)

Repayment.  Borrower shall make interest payments on the outstanding principal
balance of the Term Loan as follows: (i) with respect to Prime Rate Loans,
commencing on the first day of the Borrower’s Fiscal Quarter following the
Fiscal Quarter in which the Funding Date occurs, Borrower shall make quarterly
payments of interest with respect to the Term Loan and thereafter on the first
day of each successive Fiscal Quarter thereafter until the Term Loan is paid in
full and (ii) with respect to LIBOR Loans, Borrower shall make interest
 commencing on the last day of the initial Interest Period following the Funding
Date, and on the last day of each Interest Period ending thereafter, Borrower
shall remit to Bank all accrued and outstanding interest with respect to such
Interest Period.   In addition, Borrower shall repay the principal amount of the
Term Loan (each payment of principal and/or interest being a “Term Loan
Payment”), in quarterly installments of principal commencing on August 1, 2013
and on the first day of each successive Fiscal Quarter thereafter until the Term
Loan is paid in





1







full, based on the installment amounts set forth below opposite each installment
payment date set forth below:

 

Installment Payment Dates

Installment Amount

 

August 1, 2013 through and including
May 1, 2014

$112,500.00

 

August 1, 2014 through and including
May 1, 2015

$168,750.00

 

August 1, 2015 through and including
February 1, 2018

$281,250.00

To the extent not previously paid, the then outstanding principal amount of the
Term Loan shall be due and payable on the Term Loan Maturity Date, together with
accrued and unpaid interest on such principal amount to be paid to but excluding
the date of payment.  Once repaid, the Term Loan may not be reborrowed.



(c)

Prepayment of Term Loan.   Borrower may at any time and from time to time prepay
all, but not less than all, of the outstanding principal balance of the Term
Loan, upon irrevocable notice delivered to the Bank no later than 10:00 A.M.,
Pacific time, three (3) Business Days prior thereto, in the case of LIBOR Loans,
and no later than 10:00 A.M., Pacific time, one (1) Business Day prior thereto,
in the case of Prime Rate Loans, which notice shall specify the date and amount
of the proposed prepayment, it being understood that if a LIBOR Loan is prepaid
on any day other than the last day of the Interest Period applicable thereto,
the Borrower shall also pay any amounts owing pursuant to Section 3.6(c)(ii).
 If such prepayment is at Borrower’s election or at Bank’s election due to the
occurrence and continuance of an Event of Default, Borrower shall pay to Bank,
in addition to the payment of any other expenses or fees then-owing, a
prepayment fee in an amount equal to (i) if such prepayment occurs on or prior
to the First Anniversary, Ninety Thousand Dollars ($90,000) (i.e. two percent
(2.00%) of Four Million Five Hundred Thousand Dollars ($4,500,000)); (ii) if
such prepayment occurs after the First Anniversary but on or before the Second
Anniversary, Forty Five Thousand Dollars ($45,000) (i.e. one percent (1.00%) of
Four Million Five Hundred Thousand Dollars ($4,500,000)); and (iii) if such
prepayment occurs after the Second Anniversary, no prepayment fee will be
charged. No prepayment fee shall be charged if the credit facility hereunder is
replaced with a new facility from another division of Silicon Valley Bank.  In
addition, if such notice of prepayment indicates that such prepayment is to be
funded with the proceeds of a refinancing, such notice of prepayment may be
revoked if the financing is not consummated.  If any such notice is given, the
amount specified in such notice shall be due and payable on the date specified
therein, together with accrued interest to such date on the amount prepaid.  



(d)

Each prepayment of the Term Loan under Section 2.1.2(c) shall be accompanied by
accrued interest to the date of such prepayment on the amount prepaid.  The
Borrower shall deliver to the Bank notice of such prepayment of the Term Loan
made pursuant to Section 2.1.2(c) not less than three (3) Business Days prior to
the date such prepayment shall be made.

and inserting in lieu thereof the following:

“2.1.2 Term Loan 2014.





2












(a)

Availability.  Bank shall make one (1) term loan (the “Term Loan 2014”)
available to Borrower in an amount up to Six Million Fifty Thousand Dollars
($6,050,000) (the “Term Loan 2014 Amount”) on the First Loan Modification
Effective Date, subject to the satisfaction of the terms and conditions of this
Agreement.



(b)

Repayment.  Borrower shall make interest payments on the outstanding principal
balance of the Term Loan 2014 as follows: (i) commencing on the first day of the
Borrower’s Fiscal Quarter following the Fiscal Quarter in which the Funding Date
occurs, Borrower shall make quarterly payments of interest with respect to the
Term Loan 2014 and thereafter on the first day of each successive Fiscal Quarter
thereafter until the Term Loan 2014 is paid in full.  In addition, Borrower
shall repay the principal amount of the Term Loan 2014 (each payment of
principal and/or interest being a “Term Loan 2014 Payment”), in quarterly
installments of principal commencing on November 1, 2014 and on the first day of
each successive Fiscal Quarter thereafter until the Term Loan 2014 is paid in
full, based on the installment amounts set forth below opposite each installment
payment date set forth below:

 

Installment Payment Dates

Installment Amount

 

November 1, 2014 through and
including August 1, 2016

$151,250.00

 

November 1, 2016 through and
including August 1, 2017

$226,875.00

 

November 1, 2017 through and
including August 1, 2019

$302,500.00

To the extent not previously paid, the then outstanding principal amount of the
Term Loan 2014 shall be due and payable on the Term Loan 2014 Maturity Date,
together with accrued and unpaid interest on such principal amount to be paid to
but excluding the date of payment.  Once repaid, no portion of the Term Loan
2014 may not be reborrowed.



(c)

Prepayment of Term Loan 2014.   Borrower may at any time and from time to time
prepay all, but not less than all, of the outstanding principal balance of the
Term Loan 2014, upon irrevocable (except as provided below) notice delivered to
the Bank no later than 10:00 A.M., Pacific time, one (1) Business Day prior
thereto.  If such prepayment is at Borrower’s election or at Bank’s election due
to the occurrence and continuance of an Event of Default, Borrower shall pay to
Bank, in addition to the payment of any other expenses or fees then-owing, a
prepayment fee in an amount equal to (i) if such prepayment occurs on or prior
to the First Anniversary, One Hundred Twenty One Thousand Dollars ($121,000.00)
(i.e. two percent (2.00%) of Six Million Fifty Thousand Dollars ($6,050,000));
(ii) if such prepayment occurs after the First Anniversary but on or before the
Second Anniversary, Sixth Thousand Five Hundred Dollars ($60,500.00) (i.e. one
percent (1.00%) of Six Million Fifty Thousand Dollars ($6,050,000)); and (iii)
if such prepayment occurs after the Second Anniversary, no prepayment fee will
be charged. No prepayment fee shall be charged if the credit facility hereunder
is replaced with a new facility from Bank or another division of Silicon Valley
Bank.  In addition, if such notice of prepayment indicates that such prepayment
is to be funded with the proceeds of a refinancing, such notice of prepayment
may be revoked if the financing is not consummated.  If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with accrued interest to such date on the amount
prepaid.  





3












(d)

Each prepayment of the Term Loan 2014 under Section 2.1.2(c) shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid.   



(e)

Use of Proceeds of the Term Loan 2014.  Proceeds of the Term Loan 2014 shall be
used (i) first, to the repayment in full of the outstanding principal balance
and all accrued and unpaid interest on the existing Term Loan; and (ii) second,
to support the Borrower’s TCS Acquisition described in the TCS Acquisition
Agreement.  Bank acknowledges and agrees that no prepayment fee shall be due in
connection with the repayment of the existing Term Loan.



(f)

Excess Cash Flow Recapture Amount.  Following July 31, 2015 and continuing until
such date as Borrower’s Total Leverage Ratio is less than 2.00:1.00 (as
determined by Bank based on Borrower’s annual audited financial statements
delivered to Bank), if, for any fiscal year of the Borrower during any such
 annual period, there shall be Excess Cash Flow, the Borrower shall, on the
relevant Excess Cash Flow Application Date, apply 25% of such Excess Cash Flow
(the “Excess Cash Flow Recapture Amount”), toward the prepayment of the Term
Loan 2014 and other amounts as set forth in Section 2.1.2 (b), to be applied in
inverse order of maturity; provided, that the prepayment fee described in
Section 2.1.2(c) above shall not be applicable to the application of any such
Excess Cash Flow Recapture Amount.  Each such prepayment shall be made on a date
(each an “Excess Cash Flow Application Date”) occurring no later than the
earliest of (i) the date that is 30 days after the date on which the financial
statements of the Borrower referred to in Section 6.2(3), for the fiscal year
with respect to which such prepayment is made, are required to be delivered to
the Bank, (ii) the date that is 30 days after the date such financial statements
are actually delivered and (iii) May 31st of such year.  



2

The Loan Agreement shall be amended by deleting the following text appearing as
Section 2.3 thereof:



“2.3

Payment of Interest on the Credit Extensions.



(a)

Interest Rate.  Subject to Section 2.3(c) and (e):



(i)

Advances.  The principal amount outstanding under the Revolving Line shall be
maintained as either LIBOR Loans or as Prime Rate Loans, and shall accrue
interest as follows:



(A)

Subject to Sections 3.6 and 3.7, each Advance maintained as a LIBOR Loan shall
bear interest for each Interest Period with respect thereto at a rate per annum
equal to the LIBOR Rate determined on the first day of such Interest Period plus
(ii) the Applicable Margin, which interest shall be payable in arrears, on the
last day of each applicable Interest Period; and



(B)

Each Advance maintained as a Prime Rate Loan shall bear interest at a rate per
annum equal to the Prime Rate plus (ii) the Applicable Margin, which interest
shall be payable monthly, in arrears, on the first day of each month.



(ii)

Term Loan.  The principal amount outstanding under the Term Loan shall be
maintained as either LIBOR Loans or as Prime Rate Loans, and shall accrue
interest as follows:



(A)

Subject to Sections 3.6 and 3.7, each portion of the Term Loan maintained as a
LIBOR Loan shall bear interest for each Interest Period with respect thereto at
a rate per annum equal to the LIBOR Rate determined on the first day of such
Interest Period plus





4







(ii) the Applicable Margin, which interest shall be payable in arrears, in
accordance with Section 2.1.2(b); and



(B)

Each portion of the Term Loan maintained as a Prime Rate Loan shall bear
interest at a rate per annum equal to the Prime Rate plus (ii) the Applicable
Margin, which interest shall be payable quarterly, in arrears, on the first day
of each Fiscal Quarter.



(b)

Interest Rate Determination.    The foregoing applicable interest rates for
Credit Extensions consisting of Advances or the Term Loan will be adjusted on
the first (1st) day of each Interest Period and fixed for the duration of each
such Interest Period.  As of each Interest Rate Determination Date, Bank shall
determine (which determination shall, absent manifest error in calculation, be
final, conclusive and binding upon all parties) the interest rate that shall
apply to the Term Loan for which an interest rate is then being determined for
the applicable Interest Period.  In the event that Bank shall have determined
(which determination shall be final and conclusive and binding upon all parties
hereto), as of any Interest Rate Determination Date with respect to any Credit
Extensions consisting of Advances or the Term Loan, that adequate and fair means
do not exist for ascertaining the interest rate applicable to such Credit
Extensions consisting of Advances or the Term Loan on the basis provided for in
the definition of LIBOR Rate, then Bank may select a comparable replacement
index and corresponding margin.



(c)

Default Rate.  Immediately upon the occurrence and during the continuance of an
Event of Default, Obligations shall bear interest at a rate per annum which is
three percentage points (3.00%) above the rate that is otherwise applicable
thereto (the “Default Rate”).  Fees and expenses which are required to be paid
by Borrower pursuant to the Loan Documents (including, without limitation, Bank
Expenses) but are not paid when due shall bear interest until paid at a rate
equal to the highest rate applicable to the Obligations.  Payment or acceptance
of the increased interest rate provided in this Section 2.3(c) is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of Bank.



(d)

Adjustment to Interest Rate.    Changes to the interest rate of any Credit
Extension based on changes to the Prime Rate shall be effective on the effective
date of any change to the Prime Rate and to the extent of any such change.



(e)

Payment; Interest Computation.  Unless otherwise indicated, interest is payable
on each Interest Payment Date.  Interest accruing on LIBOR Loans shall be
computed on the basis of a 360-day year for the actual number of days elapsed
and interest accruing on Prime Rate Loans shall be computed on the basis of a
365/366 (as applicable) day year for the actual number of days elapsed.  In
computing interest, (i) all payments received after 10:00 A.M. Pacific time on
any day shall be deemed received at the opening of business on the next Business
Day, and (ii) the date of the making of any Credit Extension shall be included
and the date of payment shall be excluded; provided, however, that if any Credit
Extension is repaid on the same day on which it is made, such day shall be
included in computing interest on such Credit Extension.”

and inserting in lieu thereof the following:



“2.3

Payment of Interest on the Credit Extensions.



(a)

Advances.  Subject to Section 2.3(c), the principal amount outstanding under the
Revolving Line shall accrue interest at a floating per annum rate equal to the
Prime Rate plus the Applicable Margin, which interest shall be payable monthly
in accordance with Section 2.3(e) below.





5












(b)

Term Loan 2014.  Subject to Section 2.3(c), the principal amount outstanding
under the Term Loan 2014 shall accrue interest at a floating per annum rate
equal to the Prime Rate plus the Applicable Margin, which interest shall be
payable quarterly in accordance with Section 2.1.2(b) above.



(c)

Default Rate.  Immediately upon the occurrence and during the continuance of an
Event of Default, Obligations shall bear interest at a rate per annum which is
three percentage points (3.00%) above the rate that is otherwise applicable
thereto (the “Default Rate”).  Fees and expenses which are required to be paid
by Borrower pursuant to the Loan Documents (including, without limitation, Bank
Expenses) but are not paid when due shall bear interest until paid at a rate
equal to the highest rate applicable to the Obligations.  Payment or acceptance
of the increased interest rate provided in this Section 2.3(c) is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of Bank.



(d)

Adjustment to Interest Rate.  Changes to the interest rate of any Credit
Extension based on changes to the Prime Rate shall be effective on the effective
date of any change to the Prime Rate and to the extent of any such change.



(e)

Payment; Interest Computation.  Interest on outstanding Advances is payable
monthly on the first calendar day of each month and shall be computed on the
basis of a 365/366 (as applicable) day year for the actual number of days
elapsed.  In computing interest, (i) all payments received after 12:00 p.m.
Pacific time on any day shall be deemed received at the opening of business on
the next Business Day, and (ii) the date of the making of any Advance shall be
included and the date of payment shall be excluded; provided, however, that if
any Credit Extension is repaid on the same day on which it is made, such day
shall be included in computing interest on such Credit Extension.”



3

The Loan Agreement shall be amended by deleting the following text appearing as
Section 3.4 thereof:



“3.4

Procedures for Borrowing; Advances.  Subject to the prior satisfaction of all
other applicable conditions to the making of an Advance set forth in this
Agreement, an Advance shall be made upon Borrower’s irrevocable written notice
delivered to Bank by electronic mail in the form of a Notice of Borrowing
executed by an Authorized Signer or without instructions if any Advances is
necessary to meet Obligations which have become due.  Such Notice of Borrowing
must be received by Bank prior to 12:00 noon Pacific time, (i) at least one (1)
Business Days prior to the requested Funding Date, in the case of any LIBOR
Loan, and (ii) on the requested Funding Date, in the case of a Prime Rate Loan,
specifying: (1) the amount of the Advance; (2) the requested Funding Date;
(3) whether the Loan is to be comprised of LIBOR Loans or Prime Rate Loans; and
(4) the duration of the Interest Period applicable to any such LIBOR Loans
included in such notice; provided that if the Notice of Borrowing shall fail to
specify the duration of the Interest Period for any Loan comprised of LIBOR
Loans, such Interest Period shall be one (1) month.  In addition to such Notice
of Borrowing, Borrower must promptly deliver to Bank by electronic mail a
completed Payment/Advance Form executed by an Authorized Signer together with
such other reports and information.  Bank may make Advances under this Agreement
(i) based on verbal/telephonic instructions from a Responsible Officer or his or
her designee, so long as (a) such requests for Advances are Prime Rate Loans and
(b) Borrower promptly delivers to Bank by electronic mail a completed Payment
Advance Form executed by an Authorized Signer; or (ii) without instructions if
the Advances are necessary to meet Obligations which have become due.”

and inserting in lieu thereof the following:





6












“3.4

Procedures for Borrowing; Advances.  Subject to the prior satisfaction of all
other applicable conditions to the making of an Advance set forth in this
Agreement, to obtain an Advance, Borrower shall notify Bank (which notice shall
be irrevocable) by electronic mail, facsimile, or telephone by 12:00 noon
Pacific time on the Funding Date of the Advance.  Together with any such
electronic or facsimile notification, Borrower shall deliver to Bank by
electronic mail or facsimile a completed Payment/Advance Form executed by a
Responsible Officer or his or her designee.  Bank may rely on any telephone
notice given by a person whom Bank believes is a Responsible Officer or
designee.  Bank shall credit Advances to the Designated Deposit Account.  Bank
may make Advances under this Agreement based on instructions from a Responsible
Officer or his or her designee or without instructions if the Advances are
necessary to meet Obligations which have become due.”



4

The Loan Agreement shall be amended by deleting Section 3.5 through Section 3.8
thereof.



5

The Loan Agreement shall be amended by deleting the following text appearing as
Section 6.7(a) thereof:



“(a)

Senior Leverage Ratio.  A Senior Leverage Ratio equal to or less than 2.00 to
1.00, measured on a trailing twelve month basis ending as of the date of
measurement, tested (i) on the Effective Date, after giving effect to the
initial Credit Extensions; and (ii) (A) monthly when there are outstanding
Advances under the Revolving Line as of the date of measurement, or (B)
quarterly, on the last day of each Fiscal Quarter, so long as there are no
outstanding Advances under the Revolving Line as of the date of measurement.”

and inserting in lieu thereof the following:



“(a)

Total Leverage Ratio.  A Total Leverage Ratio, measured on a trailing twelve
(12) month basis ending as of the date of measurement, (i) from the First Loan
Modification Effective Date through and including the period ending October 31,
2014, equal to or less than 3.25:1.00, and (ii) for each period ending
thereafter, equal to or less than 3.00:1.00, to be tested (A) monthly, on the
last day of each month, when there are outstanding Advances under the Revolving
Line as of the date of measurement, or (B) quarterly, on the last day of each
Fiscal Quarter, if there are no outstanding Advances under the Revolving Line as
of the date of measurement.”



6

The Loan Agreement shall be amended by deleting the following text appearing as
Section 7.3 thereof:



“7.3

Mergers or Acquisitions.  Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (including, without limitation, by
the formation of any Subsidiary).  A Subsidiary may merge or consolidate into
another Subsidiary or into Borrower.”

and inserting in lieu thereof the following:



“7.3

Mergers or Acquisitions.  Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or, other than the
TCS Acquisition consented to by Bank, acquire, or permit any of its Subsidiaries
to acquire, all or substantially all of the capital stock or property of another
Person (including, without limitation, by the formation of any Subsidiary).  A
Subsidiary may merge or consolidate into another Subsidiary or into Borrower.”





7












7

The Loan Agreement shall be amended by deleting the following text appearing as
Section 8.1 thereof:



“8.1

Payment Default.  Borrower fails to (a) make any payment of principal or
interest on any Credit Extension when due (provided that failure by Bank to
timely debit Borrower’s account at Bank for any interest and/or principal
payment will not result in an Event of Default hereunder), or (b) pay any other
Obligation within three (3) Business Days after such Obligation is due and
payable (which three (3) Business Day cure period shall not apply to payments
due on the Revolving Line Maturity Date).  During the cure period, the failure
to make or pay any payment specified under clause (b) hereunder is not an Event
of Default (but no Credit Extension will be made during the cure period);”

and inserting in lieu thereof the following:



“8.1

Payment Default.  Borrower fails to (a) make any payment of principal or
interest on any Credit Extension when due (provided that failure by Bank to
timely debit Borrower’s account at Bank for any interest and/or principal
payment will not result in an Event of Default hereunder), or (b) pay any other
Obligation within three (3) Business Days after such Obligation is due and
payable (which three (3) Business Day cure period shall not apply to payments
due on the Revolving Line Maturity Date and/or the Term Loan 2014 Maturity
Date).  During the cure period, the failure to make or pay any payment specified
under clause (b) hereunder is not an Event of Default (but no Credit Extension
will be made during the cure period);”



8

The Loan Agreement shall be amended by deleting the following text appearing in
Section 10 thereof:

ARI Network Services, Inc.

10850 West Park Place, Suite 1200

Milwaukee, Wisconsin 53224

Attn: Mr. Darin Janecek

Fax: 414-973-4357

Email: Darin.Janacek@arinet.com

Website URL: www.arinet.com




and inserting in lieu thereof the following:  




ARI Network Services, Inc.

10850 West Park Place, Suite 1200

Milwaukee, Wisconsin 53224

Attn: Mr. Bill Nurthen

Fax: 414-973-4620

Email: bill.nurthen@arinet.com

Website URL: www.arinet.com



9

The Loan Agreement shall be amended by deleting the following terms and their
respective definitions appearing in Section 13.1 thereof:

“Continuation Date” means any date on which Borrower continues a LIBOR Loan into
another Interest Period.

“Conversion Date” means any date on which Borrower converts a Prime Rate Loan to
a LIBOR Loan or a LIBOR Loan to a Prime Rate Loan.

“Interest Payment Date” means, with respect to any LIBOR Loan, the last day of
each Interest Period applicable to such LIBOR Loan and, with respect to Prime
Rate Loans,





8







the first day of each month (or, if that day of the month does not fall on a
Business Day, then on the first Business Day following such date), and each date
a Prime Rate Loan is converted into a LIBOR Loan to the extent of the amount
converted to a LIBOR Loan.

“Interest Period” means, as to any LIBOR Loan, the period commencing on the date
of such LIBOR Loan, or on the conversion/continuation date on which the LIBOR
Loan is converted into or continued as a LIBOR Loan, and ending on the date that
is one (1), two (2), or  three (3) months thereafter, in each case as Borrower
may elect in the applicable Notice of Conversion/Continuation; provided,
however, that (a) no Interest Period with respect to any LIBOR Loan shall end
later than the Revolving Line Maturity Date, (b) the last day of an Interest
Period shall be determined in accordance with the practices of the LIBOR
interbank market as from time to time in effect, (c) if any Interest Period
would otherwise end on a day that is not a Business Day, that Interest Period
shall be extended to the following Business Day unless, in the case of a LIBOR
Loan, the result of such extension would be to carry such Interest Period into
another calendar month, in which event such Interest Period shall end on the
preceding Business Day, (d) any Interest Period pertaining to a LIBOR Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period, and (e) interest shall accrue from and include the
first Business Day of an Interest Period but exclude the last Business Day of
such Interest Period.

“Interest Rate Determination Date” means each date for calculating LIBOR for
purposes of determining the interest rate in respect of an Interest Period.  The
Interest Rate Determination Date shall be the second Business Day prior to the
first day of the related Interest Period for a LIBOR Loan.

“LIBOR” means, for any Interest Rate Determination Date with respect to an
Interest Period for any Advance to be made, continued as or converted into a
LIBOR Loan, the rate of interest per annum determined by Bank to be the per
annum rate of interest at which deposits in Dollars are offered to Bank in the
London interbank market (rounded upward, if necessary, to the nearest 0.0001%)
in which Bank customarily participates at 11:00 a.m. (local time in such
interbank market) two (2) Business Days prior to the first day of such Interest
Period for a period approximately equal to such Interest Period and in an amount
approximately equal to the amount of such Advance.

“LIBOR Loan” and “LIBOR Loans” means any Credit Extension that bears interest
based on the LIBOR Rate.

“LIBOR Rate” means, for each Interest Period in respect of LIBOR Loans
comprising part of the same Credit Extension an interest rate per annum (rounded
upward, if necessary, to the nearest 0.0001%) equal to the greater of (i) one
percent (1.00%) and (ii) LIBOR for such Interest Period divided by one (1) minus
the Reserve Requirement for such Interest Period.

“Notice of Borrowing” means a notice given by Borrower to Bank in accordance
with Section 3.4(a), substantially in the form of Exhibit B, with appropriate
insertions.

“Notice of Conversion/Continuation” means a notice given by Borrower to Bank in
accordance with Section 3.5, substantially in the form of Exhibit C, with
appropriate insertions.

“Prime Rate Loan” means any Loan that bears interest based on the Prime Rate.





9










“Reserve Requirement” means, for any Interest Period, the average maximum rate
at which reserves (including any marginal, supplemental, or emergency reserves)
are required to be maintained during such Interest Period under Regulation D
against “Eurocurrency liabilities” (as such term is used in Regulation D) by
member banks of the Federal Reserve System.  Without limiting the effect of the
foregoing, the Reserve Requirement shall reflect any other reserves required to
be maintained by Bank by reason of any Regulatory Change against (a) any
category of liabilities which includes deposits by reference to which the LIBOR
Rate is to be determined as provided in the definition of LIBOR or (b) any
category of extensions of credit or other assets which include Advances.

“Senior Leverage Ratio” means, as at the last day of any period, the ratio of (a
Total Senior Indebtedness on such day, to (b)  EBITDA for such period.

“Term Loan” is defined in Section 2.1.2(a).

“Term Loan Amount” is defined in Section 2.1.2(a).

“Term Loan Maturity Date” is April 26, 2018 (60 months after the Effective
Date).

“Term Loan Payment” is defined in Section 2.1.2(b).

“Total Senior Indebtedness” means, as of any date of determination, the
aggregate principal amount of all Indebtedness of the Borrower and its
consolidated Subsidiaries owed to Bank at such date, determined on a
consolidated basis in accordance with GAAP.



10

The Loan Agreement shall be amended by deleting the following terms and their
respective definitions appearing in Section 13.1 thereof:

“Applicable Margin” is the rate per annum set forth under the relevant column
heading below, as determined by Bank quarterly, based on the Compliance
Certificate corresponding with the end of each Fiscal Quarter of Borrower and as
required to be delivered pursuant to Section 6.2(b):

 

 

With respect to Term Loans and Advances

 

 

 

 

 

Senior Leverage Ratio

LIBOR Loans

Prime Rate Loans

 

>1.75:1.00

3.25%

1.00%

 

>1.25:1.00 but < 1.75:1.00

3.00%

0.75%

 

< 1.25:1.00

2.75%

0.50%

Notwithstanding the foregoing, (a) until the delivery of the first Compliance
Certificate corresponding with the end of Borrower’s Fiscal Quarter ending after
the Effective Date, as required to be delivered pursuant to Section 6.2(b), the
Applicable Margin applicable to the Term Loan and Advances under the Revolving
Line shall be the rates corresponding to a Senior Leverage Ratio of 1.75:1.00 in
the foregoing table, (b) if the Borrower fails to timely deliver any of the
financial statements required by Section 6.2 and the related Compliance
Certificate required by Section 6.2(b), by the respective date required
thereunder after the end of any applicable reporting period of the Borrower, the
Applicable Margin applicable to the Term Loans and Advances under the Revolving
Line





10







shall be the rates corresponding to a Senior Leverage Ratio of 1.75:1.00 in the
foregoing table until such financial statements and Compliance Certificate are
delivered, and (c) no reduction to the Applicable Margin shall become effective
at any time when an Event of Default has occurred and is continuing.

If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Bank determines that (x)
the Senior Leverage Ratio as calculated by the Borrower as of any applicable
date was inaccurate and (y) a proper calculation of the Senior Leverage Ratio
would have resulted in different pricing for any period, then (i) if the proper
calculation of the Senior Leverage Ratio would have resulted in higher pricing
for such period, the Borrower shall automatically and retroactively be obligated
to pay to the Bank, promptly on demand by the Bank, an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period;
provided that such period may not exceed one hundred eighty (180) days prior to
such demand by Bank; and (ii) if the proper calculation of the Senior Leverage
Ratio would have resulted in lower pricing for such period, the Bank shall have
no obligation to repay any interest or fees to the Borrower, but the same shall
be applied to reduce any outstanding Obligations.

“Authorized Signer” is any individual listed in Borrower’s Borrowing Resolution
who is authorized to execute the Loan Documents, including any Notice of
Borrowing or other Advance request, on behalf of Borrower.

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s board of directors (and, if required under the terms of
such Person’s Operating Documents, stockholders) and delivered by such Person to
Bank approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying (a) such Person has the authority
to execute, deliver, and perform its obligations under each of the Loan
Documents to which it is a party, (b) that set forth as a part of or attached as
an exhibit to such certificate is a true, correct, and complete copy of the
resolutions then in full force and effect authorizing and ratifying the
execution, delivery, and performance by such Person of the Loan Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Loan Documents, including any Notice of Borrowing or other Advance request, on
behalf of such Person, together with a sample of the true signature(s) of such
Person(s), and (d) that Bank may conclusively rely on such certificate unless
and until such Person shall have delivered to Bank a further certificate
canceling or amending such prior certificate.

“Business Day” is any day that is not a Saturday, Sunday or other day on which
banking institutions in the State of California are authorized or required by
law or other governmental action to close, except that if any determination of a
“Business Day” shall relate to a LIBOR Advance, the term “Business Day” shall
also mean a day on which dealings are carried on in the London interbank market.

“Credit Extension” is any Advance, Term Loan, any Overadvance, Letter of Credit,
foreign exchange forward contract, amount utilized for cash management services,
or any other extension of credit by Bank for Borrower’s benefit.

“EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus (c) to the
extent deducted in the calculation of Net Income, depreciation expense and
amortization expense, plus (d) income tax expense, plus (e) one-time costs and
other non-recurring fees and expenses incurred in connection with the
transactions under this Agreement, the Ready2Ride acquisition and the 50Below
acquisition; plus (f) other reasonable non-cash, including, without limitation,
non-cash stock compensation expense, and other one-time





11







charges reducing Net Income, in each case approved by Bank in writing as an ‘add
back’ to EBITDA.

“First Anniversary” is the date that is 365 days after the Effective Date.

“Fixed Charges” means, with respect to Borrower and its consolidated
Subsidiaries for any trailing twelve-month period, the sum (without duplication)
of (a) Interest Expense paid in cash for such period provided, that for the
first three (3) quarterly testing periods occurring after the Effective Date,
the calculation of Interest Expense shall include only the actual cash Interest
Expense actually incurred in such quarterly testing period, plus (b) scheduled
payments actually paid in cash during such period on account of the principal
amount of outstanding Indebtedness of the Borrower and its consolidated
Subsidiaries (including, without limitation, all scheduled principal payments
and prepayments in respect of the Term Loan; provided, that for the first four
(4) quarterly testing periods occurring after the Effective Date, such principal
payments and prepayments shall be deemed to be Four Hundred Fifty Thousand
Dollars ($450,000)).

“Revolving Line Maturity Date” is April 26, 2015 (24 months after the Effective
Date).

and inserting in lieu thereof the following:

“Applicable Margin” is the rate per annum set forth under the relevant column
heading below, as determined by Bank at such time as the Total Leverage Ratio is
tested by Bank (i.e. monthly, on the last day of each month, when there are
outstanding Advances under the Revolving Line and quarterly, on the last day of
each Fiscal Quarter, when there are no outstanding Advances under the Revolving
Line), based on the Compliance Certificate corresponding with the end of each
such period and as required to be delivered pursuant to Section 6.2(b):




 

With respect to the Term Loan 2104 and Advances

 

 

 

 

Total Leverage Ratio

Applicable Margin

 

>2.50:1.00

1.50%

 

>1,75:1.00 but < 2.50:1.00

1.00%

 

< 1.75:1.00

0.50%

Notwithstanding the foregoing, (a) until the delivery of the first Compliance
Certificate following the First Loan Modification Effective Date, as required to
be delivered pursuant to Section 6.2(b), the Applicable Margin applicable to the
Term Loan 2014 and Advances under the Revolving Line shall be the rates
corresponding to a Total Leverage Ratio of 2.50:1.00 in the foregoing table, (b)
if the Borrower fails to timely deliver any of the financial statements required
by Section 6.2 and the related Compliance Certificate required by Section
6.2(b), by the respective date required thereunder after the end of any
applicable reporting period of the Borrower, the Applicable Margin applicable to
the Term Loan 2014 and Advances under the Revolving Line shall be the rates
corresponding to a Total Leverage Ratio of 2.50:1.00 in the foregoing table
until such financial statements and Compliance Certificate are delivered, and
(c) no reduction to the Applicable Margin shall become effective at any time
when an Event of Default has occurred and is continuing.

If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Bank determines that (x)
the Total Leverage Ratio





12







as calculated by the Borrower as of any applicable date was inaccurate and (y) a
proper calculation of the Total Leverage Ratio would have resulted in different
pricing for any period, then (i) if the proper calculation of the Total Leverage
Ratio would have resulted in higher pricing for such period, the Borrower shall
automatically and retroactively be obligated to pay to the Bank, promptly on
demand by the Bank, an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period; provided that such period may not exceed one
hundred eighty (180) days prior to such demand by Bank; and (ii) if the proper
calculation of the Total Leverage Ratio would have resulted in lower pricing for
such period, the Bank shall have no obligation to repay any interest or fees to
the Borrower, but the same shall be applied to reduce any outstanding
Obligations.

“Authorized Signer” is any individual listed in Borrower’s Borrowing Resolution
who is authorized to execute the Loan Documents, including any Advance request,
on behalf of Borrower.

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s board of directors (and, if required under the terms of
such Person’s Operating Documents, stockholders) and delivered by such Person to
Bank approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying (a) such Person has the authority
to execute, deliver, and perform its obligations under each of the Loan
Documents to which it is a party, (b) that set forth as a part of or attached as
an exhibit to such certificate is a true, correct, and complete copy of the
resolutions then in full force and effect authorizing and ratifying the
execution, delivery, and performance by such Person of the Loan Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Loan Documents, including any Advance request, on behalf of such Person,
together with a sample of the true signature(s) of such Person(s), and (d) that
Bank may conclusively rely on such certificate unless and until such Person
shall have delivered to Bank a further certificate canceling or amending such
prior certificate.

“Business Day” is any day that is not a Saturday, Sunday or other day on which
banking institutions in the State of California are authorized or required by
law or other governmental action to close.

“Credit Extension” is any Advance, Term Loan 2014, any Overadvance, Letter of
Credit, foreign exchange forward contract, amount utilized for cash management
services, or any other extension of credit by Bank for Borrower’s benefit.

“EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus (c) to the
extent deducted in the calculation of Net Income, depreciation expense and
amortization expense, plus (d) income tax expense, plus (e) one-time costs and
other non-recurring fees and expenses incurred in connection with the
transactions under this Agreement, the Ready2Ride acquisition, the 50Below
acquisition and the TCS Acquisition; plus (f) other reasonable non-cash items,
including, without limitation, non-cash stock compensation expense, and other
one-time charges reducing Net Income, in each case approved by Bank in writing
as an ‘add back’ to EBITDA.

“First Anniversary” is the date that is 365 days after the First Loan
Modification Effective Date.

“Fixed Charges” means, with respect to Borrower and its consolidated
Subsidiaries for any trailing twelve-month period, the sum (without duplication)
of (a) Interest Expense paid in cash for such period, plus (b) scheduled
payments actually paid in cash during such period on account of the principal
amount of outstanding Indebtedness of the





13







Borrower and its consolidated Subsidiaries (including, without limitation, all
scheduled principal payments and prepayments in respect of the Term Loan 2014;
provided, that for the first four (4) quarterly testing periods occurring after
the First Loan Modification Effective Date, such principal payments and
prepayments shall be deemed to be Six Hundred Five Thousand Dollars ($605,000).

“Revolving Line Maturity Date” is September 30, 2016.



11

The Loan Agreement shall be amended by inserting the following terms and their
corresponding definitions in Section 13.1 thereof, each in its applicable
alphabetical order:

“Excess Cash Flow” means, for any period of measurement, Borrower’s (i)
consolidated EBITDA minus (ii) income taxes actually paid in cash, minus (iii)
cash Interest Expense, minus (iv) principal payments, minus (v) unfinanced
Capital Expenditures minus (vi) capitalized software expenditures.

“Excess Cash Flow Application Date” is defined in Section 2.1.2(f).

“Excess Cash Flow Recapture Amount”: is defined in Section 2.12(f).

“First Loan Modification Effective Date” is September 30, 2014.

“TCS Acquisition” means the transactions described in the TCS Acquisition
Agreement.

“TCS Acquisition Agreement” means that certain Asset Purchase Agreement among
ARI, Tire Company Solutions, LLC, Barry Reese sand Kenny Pratt, dated on or
about the First Loan Modification Effective Date.

“Term Loan 2014” is defined in Section 2.1.2(a).

“Term Loan 2014 Payment Amount” is defined in Section 2.1.2(a).

“Term Loan 2014 Maturity Date” is September 30, 2019.

“Total Leverage Ratio” is, as of any measurement date, the ratio of (i)
Borrower’s outstanding Indebtedness, including, without limitation or
duplication, all outstanding Obligations of Borrower owed to Bank; divided by
(ii) EBITDA for the trailing twelve (12) month period ending as of such
measurement date.



12

The Notice of Borrowing attached as Exhibit B to the Loan Agreement and the
Notice of Conversion/Continuation attached as Exhibit C to the Loan Agreement
are hereby deleted in their entirety.



13

The Compliance Certificate attached as Exhibit D to the Loan Agreement is hereby
replaced with Exhibit A attached hereto.      



5.

CONDITIONS PRECEDENT.  As a condition precedent to the effectiveness of this
Loan Modification Agreement and the Bank’s obligation to continue to make
Advances under the Revolving Line, the Bank shall have received the following
documents prior to or concurrently with this Agreement, each in form and
substance satisfactory to the Bank:

A.

this Loan Modification Agreement duly executed on behalf of each Borrower;





14










B.

copies, certified by a duly authorized officer of Borrower, to be true and
complete as of the date hereof, of each of (i) the governing documents of
Borrower as in effect on the date hereof (but only to the extent modified since
last delivered to the Bank), (ii) the resolutions of Borrower authorizing the
execution and delivery of this Loan Modification Agreement, the other documents
executed in connection herewith and Borrower’s performance of all of the
transactions contemplated hereby (but only to the extent required since last
delivered to Bank), and (iii) an incumbency certificate giving the name and
bearing a specimen signature of each individual who shall be so authorized on
behalf of Borrower (but only to the extent any signatories have changed since
such incumbency certificate was last delivered to Bank);

C.

a Subordination Agreement from Barry Reese, Kenny Pratt and Tire Company
Solutions, LLC, attaching thereto a copy of the Buyer Note (as such term is
defined in the TCS Acquisition Agreement);

D.

the duly executed Consent, attaching thereto an executed copy of the TSC
Acquisition Agreement, together with copies of all documents executed and/or
delivered in connection therewith;

E.

updated evidence of insurance; and

F.

such other documents as Bank may reasonably request.



6.

CONDITION SUBSEQUENT.  Borrower shall take the following actions after the First
Loan Modification Effective Date (the “Post-Closing Covenant”).  The failure by
Borrower to comply with the Post-Closing Covenant on or before the applicable
date set forth below, or at such later date as Bank may agree in writing, in its
sole discretion, shall constitute an immediate Event of Default:



A.

On or before December 31, 2014, Borrower shall have closed the deposit account
in the name of ARI at Fifth Third Bank, and transferred the proceeds in such
account to an account of Borrower at Bank.



7.

FEES.  Borrower shall pay to Bank a modification fee equal to Thirty One
Thousand Dollars ($31,000), which fee shall be due on the date hereof and shall
be deemed fully earned as of the date hereof.  Borrower shall also reimburse
Bank for all reasonable legal fees and expenses incurred in connection with this
amendment to the Existing Loan Documents.



8.

RATIFICATION OF IP AGREEMENT.  Borrower hereby ratifies, confirms and reaffirms,
all and singular, the terms and conditions of the IP Agreement, and
acknowledges, confirms and agrees that the IP Agreement contains an accurate and
complete listing of all Intellectual Property Collateral as defined in the IP
Agreement, shall remain in full force and effect.



9.

RATIFICATION OF PERFECTION CERTIFICATE.  Borrower hereby ratifies, confirms and
reaffirms, all and singular, the terms and disclosures contained in a certain
Perfection Certificate dated as of the date hereof, and acknowledges, confirms
and agrees the disclosures and information Borrower provided to Bank in the
Perfection Certificate have not changed, as of the date hereof.



10.

CONSISTENT CHANGES.  The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.



11.

RATIFICATION OF LOAN DOCUMENTS.  Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.



12.

NO DEFENSES OF BORROWER.  Borrower hereby acknowledges and agrees that Borrower
has no offsets, defenses, claims, or counterclaims against Bank with respect to
the Obligations, or otherwise, and that if Borrower now has, or ever did have,
any offsets, defenses, claims, or counterclaims against Bank, whether known or





15







unknown, at law or in equity, all of them are hereby expressly WAIVED and
Borrower hereby RELEASES Bank from any liability thereunder.



13.

GOVERNING LAW.  Section 11 of the Loan Agreement is hereby incorporated in its
entirety.



14.

CONTINUING VALIDITY.  Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents.  Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
 Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations.  Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations.  It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing.  No maker will be
released by virtue of this Loan Modification Agreement.



15.

CONFIDENTIALITY.  Bank may use confidential information for the development of
databases, reporting purposes, and market analysis, so long as such confidential
information is aggregated and anonymized prior to distribution unless otherwise
expressly permitted by Borrower.  The provisions of the immediately preceding
sentence shall survive the termination of the Loan Agreement.



16.

COUNTERSIGNATURE.  This Loan Modification Agreement shall become effective only
when it shall have been executed by Borrower and Bank.

[Signature page follows.]





16










This Loan Modification Agreement is executed as of the date first written above.


BORROWER:

ARI NETWORK SERVICES, INC.

By /s/ William A.
Nurthen                                                           
Name: William A.
Nurthen                                                          
Title: Vice President, Chief Financial Officer and Secretary      

PROJECT VIKING II ACQUISITION, INC.


By /s/ William A.
Nurthen                                                            
Name: William A.
Nurthen                                                          
Title: Vice President, Chief Financial Officer and Secretary      

BANK:

SILICON VALLEY BANK

By /s/ Jordan R.
Parcell                                                                  
Name: Jordan R.
Parcell                                                                
Title: Vice
President                                                                      





17







Exhibit A to First Loan Modification Agreement




EXHIBIT D

COMPLIANCE CERTIFICATE




TO:

SILICON VALLEY BANK

Date:                                

FROM:

ARI NETWORK SERVICES, INC.


PROJECT VIKING II ACQUISITION, INC.




The undersigned authorized officer of ARI NETWORK SERVICES, INC. (“ARI”),
PROJECT VIKING II ACQUISITION, INC. (“Viking”, and together with ARI,
individually and collectively, jointly and severally, the “Borrower”) certifies
that under the terms and conditions of the Loan and Security Agreement (the
“Agreement”), between Borrower and Silicon Valley Bank (“Bank”): (1) Borrower is
in complete compliance for the period ending _______________ with all required
covenants except as noted below; (2) unless noted below, there are no Events of
Default; (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement;
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.  

Attached are the required documents supporting the certification.  The
undersigned certifies that these supporting documents have been prepared in
accordance with GAAP consistently applied from one period to the next except as
explained in an accompanying letter or footnotes.  The undersigned acknowledges
that no borrowings may be requested at any time or date of determination that
Borrower is not in compliance with any of the terms of the Agreement, and that
compliance is determined not just at the date this certificate is delivered.
 Capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Agreement.

Please indicate compliance status by circling Yes/No under the “Complies”
column.

 

Reporting Covenants

Required

Complies

 

 

 

Monthly financial statements

Monthly within 30 days

Yes   No

Compliance Certificates

Monthly within 30 days

Yes   No

Annual financial statement (CPA Audited)

FYE within 120 days

Yes   No

10-Q, 10-K and 8-K, if applicable

Within 5 days after filing with SEC

Yes   No

A/R & A/P Agings

Monthly within 30 days

Yes   No

 





18










The following Intellectual Property was registered (or a registration
application submitted) after the
Effective Date (if no registrations, state “None”)

__________________________________________________________________________________

__________________________________________________________________________________




Financial Covenants

Required

Actual

Complies

 

 

 

 

Maintain as indicated:

 

 

 

Total Leverage Ratio (monthly/quarterly)

*

_____:1.00

Yes   No

Fixed Charge Coverage Ratio (quarterly)

>1.25:1.00

_____:1.00

Yes   No




*See Section 6.7(a) of the Loan Agreement




The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.




Other Matters




Have there been any amendments of or other changes to the capitalization
table of Borrower and to the Operating Documents of Borrower or any of
its Subsidiaries?  If yes, provide copies of any such amendments or
changes with this Compliance Certificate.

Yes

No




The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)




--------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------




ARI NETWORK SERVICES, INC.

PROJECT VIKING II ACQUISITION, INC.







By:                                                       

Name:                                                  

Title:                                                    

BANK USE ONLY




Received by: _____________________

AUTHORIZED SIGNER

Date:

_________________________




Verified: ________________________

AUTHORIZED SIGNER

Date:

_________________________




Compliance Status:

Yes     No








19













Schedule 1 to Compliance Certificate




Financial Covenants of Borrower




In the event of a conflict between this Schedule and the Agreement, the terms of
the Agreement shall govern.




Dated:

____________________






I.

Total Leverage Ratio (Section 6.7(a))

Required:

Maintain a Total Leverage Ratio, tested quarterly as of the last day of each
fiscal quarter, measured on a trailing twelve (12) month basis, equal to or less
(i) from the First Loan Modification Effective Date through and including the
quarterly period ending October 31, 2014 equal to or less than 3.25:1.00; and
(ii) for each quarterly period ending thereafter, equal to or less than
3.00:1.00.




Actual: all amounts measured on a trailing twelve month basis:




A.

The aggregate principal amount of all Indebtedness of the
Borrower and its consolidated Subsidiaries, including, without
limitation or Duplication, all outstanding Obligations of Borrower
owed to Bank, determined on a consolidated basis in accordance
with GAAP

$                            

B.



1.

Net Income

$                            

 

2. Interest Expense

$                            

 

 

 

 

To the extent deducted from the calculation of Net Income:

 

 

 

 

 

3. Depreciation expense and amortization expense

$                            

 

 

 

 

4. Income tax expense

$                            

 

 

 

 

5. One-time costs and other non-recurring fees and expenses
incurred in connection with the transactions under the Agreement,
the Ready2Ride acquisition, the 50Below acquisition and the TCS
Acquisition

 

$                            

 

 

 

 

6. Other reasonable non-cash iitems, including, without limitation,
non-cash stock compensation expense, and other one-time charges
reducing Net Income, in each case approved by Bank in writing

$                             

 

 

 

C.

The sum of line B.1 through B.6

$                              

 

 

 

D.

TOTAL LEVERAGE RATIO (line A divided by line C)

               :1.00




Is line D equal to or less than [                  ]?





20



















           No, not in compliance

            Yes, in compliance











21













II.

Fixed Charge Coverage Ratio (Section 6.7(b))






Required:

Maintain a Fixed Charge Coverage Ratio, measured on a trailing twelve-month
basis as of the last day of each Fiscal Quarter, equal to or greater than
1.25:1.00.

Actual: All amounts measured on a consolidated basis, on a trailing twelve month
basis, unless otherwise indicated:




A.

EBITDA (from line I.C above)

$                           

 

 

 

B.

Without duplication, (i) the portion of taxes based on income actually
paid in cash during such period minus (ii) to the extent otherwise
permitted and paid under the Agreement, dividends paid in cash
during such period minus (iii) Capital Expenditures actually paid in
cash (excluding the principal amount of such expenditures funded
with the Credit Extensions incurred in connection with such
expenditures) minus (iv) capitalized software expense during such
period)

$                           

 

 

 

C.

Adjusted EBITDA (line A minus line B)

$                           

 

 

 

D.

Interest Expense paid in cash for such period

$                           

 

 

 

E.

Scheduled payments actually paid in cash during such period on
account of the principal amount of outstanding Indebtedness of the
Borrower and its consolidated Subsidiaries (including, without
limitation, all scheduled principal payments and prepayments in
respect of the Term Loan 2014; provided, that for the first four (4)
quarterly testing periods occurring after the First Loan Modification
Effective Date, such principal payments and prepayments shall be
deemed to be Six Hundred Five Thousand Dollars ($605,000).

$                           

 

 

 

F.

Fixed Charges (line D plus line E)

$                             

 

 

 

G.

FIXED CHARGE COVERAGE RATIO (line C divided by line F)

          :1.00




Is line G equal to or greater than 1.25:1.00?




           No, not in compliance

           Yes , in compliance














22





